DETAILED ACTION
This is responsive to the RCE filed 05 February 2021.
Claims 1-21 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Ouyang and Domini, alone and in combination, fail to disclose or suggest “determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence”. In particular Applicant notes: 
However, this disclosure of Domini fails to explicitly disclose or suggest “determining. . . a sequence of labels,” including both the first label indicating the first type of error and the second label indicating the second type of error different from the first type. Rather, Domini at most discloses identifying and correcting errors one at a time. For example, Figs. 3-4 of Domini use the example text, “It have an eight-cylinder engin,” which contains both a grammar error (the subject-verb agreement of “it have”) and a spelling error (the misspelling of “engine”). Despite the presence of multiple errors in the text, Fig. 3 of Domini displays only an indication of the spelling error (i.e., the alleged “second type of textual error”). Likewise, Fig. 4 of Domini displays only an indication of the grammar error (i.e., the alleged “first type of textual error”). Figs. 7-8 of Domini further illustrate spelling and grammar checking as separate, subsequent processes, indicating that the grammar checker is only called once no spelling errors remain. (See Domini at Fig, 7, block 750 and Fig. 8, block 805.) Accordingly, no '‘’sequence of labels''’ including both spelling and grammar errors (i.e., the alleged first and second types of textual errors) would be determined, as no spelling errors remain once the grammar checker is called . Accordingly, Domini fails to cure the deficiencies of Ouyang in disclosing “determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence,” as required by amended claim 1 (and similarly claims 19 and 20).
The Examiner respectfully disagrees. The claims don’t require that the labels in the “sequence of labels” are determined simultaneously. Therefore, Applicant’s “sequence of labels” read on Domini’s temporally sequential error labels. 
Applicant further argues that Ouyang and Domini, alone and in combination, fail to disclose or suggest “applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string”. In particular Applicant notes:
Domini fails to cure the deficiencies of Ouyang in teaching “applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string.” As explained above, Domini at most discloses handling a single error (of a single type) at a time. For example, Figs. 3-4 of Domini use the example text, “It have an eight-cylinder engin,” which contains both a grammar error (the subject-verb agreement of “it have”) and a spelling error (the misspelling of “engine”). Despite the presence of multiple errors in the text, Fig. 3 of Domini displays only an indication of the spelling error (i.e., the alleged “second type of textual error”), and Fig. 4 of Domini displays only an indication of the grammar error (i.e., the alleged “first type of textual error”). Accordingly, the user of Domini can only provide command inputs to correct each error individually, thus incrementally correcting the text. (See also Domini at Fig 7, block 745 and Fig. 8, block 850.) Domini thus fails to disclose “applying [both] the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string,” such that the single corrected text is completely correct according to the determined sequence of labels. Thus, neither Ouyang nor Domini disclose or suggest “applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string,” as required by amended claim 1 (and similarly claims 19 and 20).
The Examiner respectfully disagrees. Domini discloses “applying [both] the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string” even if the edit operations are not performed concurrently (“If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64).  It is noted that the claims don’t require 
Applicant further argues that Ouyang in view of Domini fail to disclose the limitations of newly presented claim 21. However, Domini discloses wherein applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string is performed in response to determining the sequence of labels to assign to the token sequence (Domini, “If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64, note that the suggestions are based on the error labels, see col. 13, lines 64-66 and col. 12, lines 1-7).
Therefore, all of Applicant’s arguments have been considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US PGPub 2014/0104175) in view of Domini et al. (USPN 6,085,206).
Claim 1:
Ouyang discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display ([0006]), the one or more programs including instructions for:
receiving text input; in response to receiving the text input, displaying, on the display, a text string corresponding to the text input, wherein the text string is represented by a token sequence (“receive input at a presence-sensitive display that outputs a graphical keyboard. In response to receiving the input, the computing device may generate text for display at the presence-sensitive display”, [0013]); 
identifying, based on a context state of the token sequence, one or more textual errors at one or more tokens of the token sequence (“detect a spelling error and determine suggested words to correct the error by utilizing several systems (e.g., a spatial model, a language model, etc.)”, [0014], see also “determining the spelling probability of the character string, may include a LMP associated with each candidate word. Keyboard module 22 may determine whether the character string represents an unlikely word based on past context, and/or an unlikely words based on future context”, [0086]); and 
displaying, on the display, an error indication for a portion of the text string corresponding to the one or more tokens (“selectively displaying corrections on top of the underlined word, using spatial model information (touch and gesture) to inform corrections, and using past and future language context to inform corrections”, [0050], see also Fig.1, item 30). 
Ouyang does not explicitly disclose determining whether an end of the token sequence corresponds to a text boundary; and performing the one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary.
Ouyang also does not explicitly disclose where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type and a textual error of a second type different from the first type at one or more tokens of the token sequence, wherein identifying a textual error of a first type and a textual error of a second type different from the first type includes: determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence, wherein: a first label of the sequence of labels indicates the first type of textual error and corresponds to a first edit operation to perform on the one or more tokens of the token sequence; and a second label of the sequence of labels indicates the second type of textual error and corresponds to a second edit operation to perform on the one or more tokens of the token sequence;
and applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string.
In a similar system identifying one or more errors at one or more tokens of a token sequence and displaying error indication corresponding to the one or more tokens (Abstract), Domini discloses determining whether an end of the token sequence end of a sentence); and performing the one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34). 
Domini also discloses where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type (grammar) and a textual error of a second type (spelling) different from the first type at one or more tokens of the token sequence (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34, see also col. 11, lines 22-24 and col. 13, lines 56-59), wherein identifying a textual error of a first type and a textual error of a second type different from the first type includes: determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence, wherein: a first label of the sequence of labels indicates the first type of textual error and corresponds to a first edit operation to perform on the one or more tokens of the token sequence (“the combined spelling and grammar dialog box 400 includes an error title line 405 that displays the type of grammatical error”, col. 13, lines 56-59, see also Fig. 4 and item 405); and a second label of the sequence of labels indicates the second type When an error is detected in a sentence by the spell checker program module, the type of error that is found is displayed in the error title line 305”, col. 11, lines 22-24, see also Fig. 3 and item 305); and 
applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string (“If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining whether an end of the token sequence corresponds to a text boundary; and performing Ouyang’s one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary because “grammar checker program modules often require a single, complete sentence to effectively grammar check” (Domini, col. 3, lines 46-48, see also Ouyang, [0087] where grammar checks on sentences is disclosed).
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of assigning labels to different types of textual errors in Ouyang as 
Claim 2:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the textual error of the first type is identified at a token of the one or more tokens, and wherein the textual error of the first type is identified based on a backward context state of the token and a forward context state of the token (Ouyang, [0086] and [0087], see also Domini, col. 13, lines 56-61). 
Claim 3:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the context state is based on the entire token sequence (Ouyang, [0087]). 
Claim 4:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the first edit operation and the second edit operation are selected from a plurality of predefined edit operations (Domini, col. 13, lines 64-66 and col. 12, lines 1-7). 
Claim 6:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the one or more programs further include instructions for: receiving user input selecting the displayed error indication for the portion of the text string; and in response to receiving the user input, displaying the corrected text for user selection (Ouyang, [0116]). 

Ouyang in view of Domini discloses the computer-readable storage medium of claim 6, wherein the one or more programs further include instructions for: in response to detecting a user selection of the displayed corrected text, replacing the displayed portion of the text string with the corrected text (Ouyang, [0113]). 
Claim 8:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the one or more programs further include instructions for: determining a vector representation (Domini, Fig. 3, item 307) for the token sequence, wherein determining the sequence of labels is further based on the vector representation (Domini, col. 4, lines 2-8). 
Claim 9:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein determining the sequence of labels further comprises: selecting each label of the sequence of labels from a plurality of predefined labels (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59). 
Claim 10:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 9, wherein the one or more programs further include instructions for: determining, for a label of the sequence of labels, a probability for assigning the label to a token of the token sequence, and wherein the label is selected from the plurality of predefined labels based on the probability (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59). 

Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein determining the sequence of labels includes assigning each token in the token sequence with a respective label of the sequence of labels (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59). 
Claim 12:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the sequence of labels includes a label indicating that no edit operations are to be performed on an associated token of the token sequence (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59, note that non-erroneous text gets no edit suggestion). 
Claim 13:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the first edit operation is a replacement edit operation for replacing a first token of the one or more tokens with a different token (Domini, col. 13, lines 64-66). 
Claim 14:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the first edit operation is an insert edit operation for inserting a new token before or after a second token of the one or more tokens (Domini, col. 13, lines 64-66, note that replacing a first token with a second token inserts the second token). 
Claim 15:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the first edit operation is a deletion edit operation for deleting a third 
Claim 16:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein the first label specifies that a fourth edit operation of the one or more edit operations is to be applied to no more than one token of the one or more tokens (Domini, Fig. 4, items 415 and 420, note that edit operations is applied only to “have”). 
Claim 17:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein at least two labels of the sequence of labels define a segment of the token sequence (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59).
Ouyang in view of Domini does not explicitly disclose where at least two labels of the sequence of label specify a third edit operation, and wherein the third edit operation is to be applied to two or more tokens in the segment.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that a user might make a plurality of similar spelling errors in a sentence. For example, a user might improperly capitalize two words in a sentence resulting in a situation where at least two labels (two labels of Improper Capitalization) of the sequence of label specify a third edit operation, and wherein the third edit operation is to be applied to two or more tokens in the segment (correctly capitalize the improperly capitalized words, see Domini, col. 11, lines 22-28).
Claim 18:

Claim 19:
Ouyang in view of Domini discloses a method for text correction, comprising: at an electronic device having one or more processors, memory, and a display (Ouyang, [0005]) for performing the instructions as shown above with respect to claim 1. 
Claim 20:
Ouyang in view of Domini discloses an electronic device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors ([0005]), the one or more programs including instructions of claim 1 as shown above.
Claim 21:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, wherein applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string is If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64, note that the suggestions are based on the error labels, see col. 13, lines 64-66 and col. 12, lines 1-7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US PGPub 2014/0104175) in view of Domini et al. (USPN 6,085,206) and Schabes et al. (US PGPub 2008/0077859).
Claim 5:
Ouyang in view of Domini discloses the computer-readable storage medium of claim 1, but does not explicitly disclose wherein the corrected text is associated with a confidence measure, and wherein the one or more programs further include instructions for: in accordance with the confidence measure satisfying a predefined condition, automatically replacing the displayed portion of the text string with the corrected text. 
In a similar system for correcting text, Schabes discloses wherein the corrected text is associated with a confidence measure, and in accordance with the confidence measure satisfying a predefined condition, automatically replacing displayed portion of a text string with the corrected text (“For each word in a text sequence, the present invention provides a list of alternative words ranked according to a context of the text sequence, and then uses this list to correct words in the text (either interactively or automatically)”, [0015]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of automatically replacing Ouyang’s displayed portion of the text string with the corrected text in accordance with a confidence measure associated with the corrected text satisfying a predefined condition in order to provide a system “which is capable of ranking alternative words according to context, and which is also capable of automatically correcting misspelled words without significant user intervention” (Schabes, [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657